               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 B. MILLER,

                      Plaintiff,
                                                   Case No. 18-CV-1152-JPS
 v.

 CHILDREN’S HOSPITAL OF
 WISCONSIN,                                                         ORDER

                      Defendant.


       This is a putative collective action under the Fair Labor Standards

Act for Defendant’s alleged failure to pay appropriate wages. (Docket #1).

On October 16, 2018, the parties filed two stipulations. The first is for leave

for Plaintiff to amend her complaint. (Docket #16). Pursuant to the parties’

agreement, the Court will adopt the stipulation. Fed. R. Civ. P. 15(a)(2). The

second is for conditional certification of this case as a collective action and

an agreement as to the notice to be provided to potential class members.

(Docket #17). The Court will likewise adopt that stipulation. 29 U.S.C. §

216(b). The parties shall proceed to provide notice to the potential class

members in accordance with the procedures outlined in their stipulation.

       Accordingly,

       IT IS ORDERED that the parties’ stipulations regarding leave to file

an amended complaint (Docket #16) and conditional certification of this

case as a collective action (Docket #17) be and the same are hereby

ADOPTED.
Dated at Milwaukee, Wisconsin, this 18th day of October, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
